Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 05/31/2022.
 	Claims 1-21 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 06/14/2022, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5, 8, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chitiveli et al. (US Pub No. 2012/0084283), in view of Sommers et al. (US Pat No. 8,874,586), Dasdan et al. (US Pat No. 8,140,518).
	As per claim 1, Chitiveli teaches a non-transitory computer-readable medium comprising instructions for directing a processor to modify a sequence of a list of data elements output via a Graphical User Interface (GUI) of at least one electronic computing device, the instructions when executed by the processor causing the processor to perform a method of facilitating a group search, the method comprising:
	generate (i.e. when the user navigates to another page of search results, the relevancy associations in one or more dynamic knowledge bases 114 are applied automatically, [0039]; FIG. 6, the search results are sorted, and clustered words are high lighted to preserve user relevance scores created on the first page (FIG. 5) ... The user can continue to provide feedback on any displayed page to further refine the search results 120, [0040-0041]), by the processor and based on information stored in a database (i.e. the knowledge base 114 is stored across sessions so that further searches on the same query or very similar queries can take advantage of the personalized search relevance ranking, [0047]) accessible to the processor, a list of a plurality of data elements (i.e. since the information per user is stored on a client computer 100, and the relevance recalculations are performed on the client computer 100 of each user, [0048]), the list being output to a plurality of users (i.e. the knowledge base 114 for each user may be optionally be saved to provide quick refinement in subsequent searches. In such cases, the future search sessions also accept user feedback for improving those and future search results, [0047]) via the GUI (i.e. the user interface 130, [0021]) and in a first sequence (i.e. a user query, is received at the client computer 100 ... The client computer stores the multiple pages of search results 120 locally. Then, the client computer 100 is able to re-order the search results 120 on one or more of the multiple pages without contacting the server computer, [0051]);
	receiving (i.e. or each search result, when the user reviews the list of search results, the user can mark zero or more of the search results as relevant or irrelevant, [0025]), from a first user (i.e. since the information per user is stored on a client computer 100, and the relevance recalculations are performed on the client computer 100 of each user, [0048]) of the plurality of users and via an input mechanism of the GUI, a first input identifying a first data element of the plurality of data elements as being either wanted (i.e. relevant, [0025]) or unwanted (i.e. irrelevant, [0025]);
	receiving (i.e. for each search result, when the user reviews the list of search results, the user can mark zero or more of the search results as relevant or irrelevant, [0025]), from a second user (i.e. since the information per user is stored on a client computer 100, and the relevance recalculations are performed on the client computer 100 of each user, [0048]) of the plurality of users and via the input mechanism of the GUI, as second input identifying a second data element of the plurality of data elements as being either wanted (i.e. relevant, [0025]) or unwanted (i.e. irrelevant, [0025]); and
	automatically (i.e. The SRR system 110 provides automatic refinements to improve the ordering or the highlighting. This gives users a sense of control over the ultimate choice of a discovered item, [0036]; the knowledge base 114 is stored across sessions so that further searches on the same query or very similar queries can take advantage of the personalized search relevance ranking, [0047]) modifying the first sequence of the list (i.e. FIG. 6 illustrates a second page of search results in accordance with certain embodiments. In FIG. 6, the search results are sorted, and clustered words are high lighted to preserve user relevance scores created on the first page (FIG. 5), [0040]), by the processor and dynamically based on at least the first input, the second input (i.e. In FIG. 4, next to each search result is a new user interface component including a plus button ("+"), a minus button ("-"), and a bar. The plus and minus buttons are used by a user to express relevancy of that particular search result, [0024]) and data generated by the processor based on an analysis of the list has been output to the plurality of users, thereby generating a second sequence in which the plurality of data elements comprising the list are output to the plurality of users via the GUI by (i.e. receiving feedback from the user that indicate which of the search results in the first page are at least one of relevant and irrelevant, re-ordering the search results in a second page based on the indications of the search results in the first page, and displaying the re-ordered search results in the second page, [0008]):
	(i)	identifying a first characteristic of the first data element (i.e. the knowledge base 114 has two categories: 1) relevant and 2) irrelevant, [0028]; mark search result as relevant or irrelevant, [0025]);
	(ii)	identifying a second characteristic of the second data element (i.e. the knowledge base 114 has two categories: 1) relevant and 2) irrelevant, [0028]; mark the search results as irrelevant or relevant, [0025]);
	(iii)	analyzing a remainder of the plurality of data elements (i.e. when the user navigates to another page of search results, the relevancy associations in one or more dynamic knowledge bases 114 are applied automatically, [0039] ... The user can continue to provide feedback on any displayed page to further refine the search results 120, [0040-0041]), the remainder comprising data elements of the plurality of data elements other than the first data element and the second data element and for which an input has not been received from any user of the plurality of users, to identify at least one third data element that would be wanted by both the first user and the second user, based on the first input, the second input, the first characteristic and the second characteristic (i.e. the classification engine 112 compares a new content item to the profiles of the categories (e.g., relevant and irrelevant categories) ... if the new content item is identified as relevant by the user, then, the new content item is classified with the relevant category in the knowledge base ... if the new content item is identified as irrelevant by the user, then, the new content item is classified with the irrelevant category in the knowledge base, [0043]); and
	(iv)	re-sorting the list comprising the plurality of data elements into the second sequence based on whether the additional data elements (i.e. Code Conventions for the JAVA(R) Programming Language: Contents,  See the 5th search result in the Fig. 4, and the 2nd search result in Fig. 5; this search result is raised from 5th position to the 2nd position as shown in Figs. 4, 5) the share the first characteristic (i.e. relevant category, [0029]) with the first data element (i.e. the 6th search result in the Fig. 4 is indicated by the user as relevant, See Figs. 4) and share the second characteristic (i.e. irrelevant category, [0029]) with the second data element (i.e. Tutorial on Good Lisp Programing Style,, See the 4th search result in the Fig. 4 and the 7th search result in Fig. 5; irrelevant search result as indicated by the user, See Fig. 4), thereby generating a re-sorted list (i.e. Programming style - Wikipedia, the free encyclopedia, See the 1st search result in Fig. 4 and the 9th search result in Fig. 5; this search result is lowered from the 1th position to the 9th position as shown in Figs. 4, 5) wherein the plurality of data elements are output in the second sequence and wherein the at least one third data element is moved to a front (i.e. A Programming Style for JAVA(R) is moved from the 6th position to the 1st position as shown in Figs. 4, 5)  of the second sequence (i.e. In FIG. 5, search result 504 ("A Programming Style for JAVA.RTM.") is listed at the top of the search results, [0035]); and
	(v)	outputting  (i.e. receiving feedback from the user ... displaying the re-ordered search results in the second page, [0008]), via the GUI (See Figs. 4, 5), the re-sorted list to each of the plurality of users (i.e. the knowledge base 114 for each user may optionally be saved to provide quick refinement in subsequent searches, [0047]).
	Chitiveli implicitly the term "group search" as the knowledge base 114 for each user may optionally be saved to provide quick refinement in subsequent searches, [0047]; the relevance recalculations are performed on the client computer 100 of each user ... allow the data to remain client-side-only for efficiency and privacy, [0048-0049]).
	Chitiveli does not clearly state this term.
	Sommers teaches this term (i.e. a group of search results that were already provided in response to a query entered by the searching user or in response to use of a different search authority model that includes information associated with a second expert's interest profile to rank or modify the search results in the first instance, col. 4, line 53 to col. 5, line 5).
Sommers further teaches:
receive from a first user (i.e. more than one user interest profile ... an interest profile of a different user, col. 13, lines 5-30), a first input identifying a first data element of the plurality of data elements as being wanted (i.e. The collection of words ... the words associated with past clicked-through search result associated with the expert ... the expert has been selected as a search authority, col. 16, lines 33-48);
receive from a second user (i.e. more than one user interest profile ... a different user, col. 13, lines 5-30), a second input identifying a first data element of the plurality of data elements as being wanted (i.e. The collection of words ... the words associated with past clicked-through search result associated with the expert ... the expert has been selected the expert as a search authority, col. 16, lines 33-48; in response to use of a different search authority model that includes information associated with a second expert's interest profile to rank or modify the search results in the first instance, col. 4, line 53 to col. 5, line 5).
re-sorting the list ... into the second sequence ... based on whether the additional data elements share the first characteristic and share the second characteristic (i.e. more than two interest profiles may be combined into a single search authority feature vector ... a combination of interest profiles are to be used as a search authority for a topic, col. 13, lines 5-30; If the search results were pre-ranked, the search system 130 may re-rank the search results based on the search authority feature vector, col. 7, line 58 to col. 8, line 10).
It would have been obvious to one of ordinary skill of the art having the teaching of Chitiveli, Sommers at the time the invention was made to modify the system of Chitiveli to include the limitations as taught by Sommers. One of ordinary skill in the art would be motivated to make this combination in order to combine more than two interest profiles into a single search authority feature vector in view of Sommers (col. 13, lines 5-30), as doing so would give the added benefit of re-ranking the search results based on the search authority feature vector as taught by Sommers (col. 7, line 58 to col. 8, line 10).
Chitiveli implicitly teaches "identifying at least one third data element that would be wanted by both the first user and the second user" as comparing a new content item to the profiles of the categories, e.g. relevant categories ... if the new content item has one or more of the features or attributes of the category, then, the content item is classified into that category ... the new content item is classified with the relevant category in the knowledge base, [0043].
Sommers implicitly teaches "identifying at least one third data element that would be wanted by both the first user and the second user" as if a feature vector for a document that corresponds to a search result is very similar to a search authority feature vector, the search result may be boosted to the top of the search result list, or otherwise displayed prominently with respect to other search results, col. 13, line 57 to col. 14, line 4 (i.e. more than two interest profiles may be combined into a single search authority feature vector. The searching user may indicate that a combination of interest profiles are to be used as a search authority for a topic by selecting more than one search authority, col. 13, lines 5-30; if a feature vector for a document that corresponds to a search result is very similar to a search authority feature vector, the search result may be boosted to the top of the search result list, or otherwise displayed prominently with respect to other search results, col. 13, line 57 to col. 14, line 4).
	Chitiveli, Sommers do not clearly state "identifying at least one third data element that would be wanted by both the first user and the second user" limitation.
	Dasdan teaches this limitation as the users both selected the same item (i.e. The method 200 then presents the query and search result sets to the users ... the game interface my display both result sets in a side-by-side comparison, col.6, line 59 to col. 7, line 3; The method 200 reviews the user selections and determines if the users both selected the same item, col. 7, lines 20-31; If the method 200 determines that the users have selected the same result set ... the method 200 may update ranking data, step 212 ... updating ranking data may comprise inserting ranking data comprising a query and an associated ranked list of search results into a ranking data store, col. 7, lines 32-41).
It would have been obvious to one of ordinary skill of the art having the teaching of Chitiveli, Sommers, Dasdan at the time the invention was made to modify the system of Chitiveli, Sommers to include the limitations as taught by Dasdan. One of ordinary skill in the art would be motivated to make this combination in order to review the user selections and determine if the users both selected the same item, the selected item is a better search result set in view of Dasdan (col. 7, lines 20-41), as doing so would give the added benefit of updating the ranking data, updating ranking data may comprise inserting ranking data comprising a query and an associated ranked list of search results into a ranking data store as taught by Dasdan (col. 7, lines 32-41).

	As per claim 2, Chitiveli teaches the non-transitory computer-readable medium of claim 1, wherein the list and re-sorted list are output on respective user devices of the users (i.e. system for displaying search results in a first page, receiving feedback from the user that indicate which of the search results in the first page are at least one of relevant and irrelevant, re-ordering the search results in a second page based on the indications of the search results in the first page, and displaying the re-ordered search results in the second page, [0008]).

	As per claim 3, Chitiveli teaches the non-transitory computer-readable medium of claim 1, wherein each of the plurality of data elements are placed in the list based on a corresponding numerical value and wherein re-sorting the list of the plurality of data elements comprises generating a revised numerical value for each data element of the plurality of data element by:
	lowering the corresponding numerical value (i.e. Programming style - Wikipedia, the free encyclopedia, See the 1st search result in Fig. 4 and the 9th search result in Fig. 5; this search result is lowered from the 1th position to the 9th position as shown in Figs. 4, 5) of any of the additional data elements that share the first characteristic with the first data element if the first input indicates the first data element is unwanted (i.e. Tutorial on Good Lisp Programing Style,, See the 4th search result in the Fig. 4 and the 7th search result in Fig. 5; this search result is indicated by the user as irrelevant as shown in Fig. 4);
	lowering the corresponding numerical value (i.e. Programming style - Wikipedia, the free encyclopedia, See the 1st search result in Fig. 4 and the 9th search result in Fig. 5; this search result is lowered from the 1st position to the 9th position as shown in Figs. 4, 5) of any of the additional data elements (i.e. Programming style - Wikipedia, the free encyclopedia, See Figs. 4, 5) that share the second characteristic with the second data element if the second input indicates the second data element is unwanted (i.e. Tutorial on Good Lisp Programing Style, See the 4th search result in the Fig. 4 and the 7th search result in Fig. 5; this search result is indicated as irrelevant by the user as shown in Fig. 4);
	raising the corresponding numerical value (i.e. Code Conventions for the JAVA(R) Programming Language: Contents,  See the 5th search result in the Fig. 4, and the 2nd search result in Fig. 5; this search result is raised from 5th position to the 2nd position as shown in Figs. 4, 5) of any of the additional data elements (i.e. Code Conventions for the JAVA(R) Programming Language: Contents,  See Figs. 4, 5) that share the first characteristic with the first data element if the first input indicates the first data element is wanted (i.e. the 6th search result in the Fig. 4 is indicated by the user as relevant, See Figs. 4); and
	raising the corresponding numerical value (i.e. Code Conventions for the JAVA(R) Programming Language: Contents, See the 5th search result in the Fig. 4, and the 2nd search result in Fig. 5; this search result is raised from 5th position to the 2nd position as shown in Figs. 4, 5) of any of the additional data elements that share the second characteristic with the second data element if the second input indicates the second data element is wanted (i.e. the 6th search result in the Fig. 4 is indicated by the user as relevant, See Figs. 4).

	As per claim 4, Chitiveli teaches the non-transitory computer-readable medium of claim 3, wherein:
	the corresponding numerical value of any additional data elements that share both the first characteristic and the second characteristic (i.e. when the user reviews the list of search results, the user can mark zero or more of the search results as relevant or irrelevant, [0025]) is additional lowered if both the first input and the second input indicate both the first data element and the second element is unwanted (i.e. FIG. 6 illustrates a second page of search results in accordance with certain embodiments. In FIG. 6, the search results are sorted and clustered words are high lighted to preserve user relevance scores created on the first page (FIG. 5); The user can continue to provide feedback on any displayed page to further refine the search results 120, [0039-0041); and
	the corresponding numerical value of any additional elements that share both the first characteristic and the second characteristic (i.e. For each search result, when the user reviews the list of search results, the user can mark zero or more of the search results as relevant or irrelevant, [0025]) is additional raised if both the first input and the second input indicate both the first data element and the second data element is wanted (i.e. FIG. 6 illustrates a second page of search results in accordance with certain embodiments. In FIG. 6, the search results are sorted and clustered words are high lighted to preserve user relevance scores created on the first page (FIG. 5); The user can continue to provide feedback on any displayed page to further refine the search results 120, [0039-0041).

	As per claim 5, Chitiveli teaches the non-transitory computer-readable medium of claim 3, wherein the method further comprises:
	identifying any additional data elements (i.e. Amazon.com: The Elements of Programming Style: Brian W. Kernighan, See the 8th search result in Fig. 4, the 5th search result in Fig. 5 after re-ordering, See Figs. 4, 5) that do not share the first characteristic if the first input indicates the thirst data element is unwanted (i.e. ALU: Lisp Programming Style, See the 7th, this search result in the Fig. 4 is indicated by the user as irrelevant, See Figs. 4); and
raising the corresponding numerical value of such additional data elements (i.e. Amazon.com: The Elements of Programming Style: Brian W. Kernighan is raised 
from the 8th position to the 5th position as shown in Figs. 4, 5).

	As per claim 8, Chitiveli teaches the non-transitory computer-readable medium of claim 1, wherein the method comprising:
	outputting to each user of the plurality of users an indication of the first input and the second input (i.e. the knowledge base 114 is created for each session ... the knowledge base 114 for each user may optionally be saved to provide quick refinement in subsequent searches. In such cases, the future search sessions also accept user feedback for improving those and future search results, [0047]).
	Sommers further this limitation.
	outputting to each user of the plurality of users an indication of the first input and the second input (i.e. updating ranking data in response to the selection of one of the two search results further comprises recording an indication of agreement or disagreement between the users, col. 2, lines 11-25).

	As per claim 12, Chitiveli teaches the non-transitory computer-readable medium of claim 1, wherein each of the data elements comprises a search result and the plurality of data elements comprises a list of search results resulting from a search performed in response to search parameters input by a user of the plurality of users (i.e. the query terms 402 "programming styles", [0024]).

	As per claim 13, Chitiveli teaches the non-transitory computer-readable medium of claim 1, wherein the method further comprises:
	providing, to at least one user of the plurality of users (i.e. the knowledge base 114 for each user may optionally be saved to provide quick refinement in subsequent searches. In such cases, the future search sessions also accept user feedback for improving those and future search results, [0047]), historical information indicative of prior searches initiated by the at least one user (i.e. for each session, the classification engine 112 builds the statistical knowledge base 114 with the categories of relevant and irrelevant. The knowledge base 114 consists of profiles per category storing the representative information, and this assists in finding similar documents, [0044]).

	As per claim 14, Chitiveli teaches the non-transitory computer-readable medium of claim 13, wherein the historical information includes, for a respective prior search, an indication of the search parameters utilized for the prior search (i.e. the knowledge base 114 is created for each session. In certain alternative embodiments, the knowledge base 114 is stored across sessions so that further searches on the same query or very similar queries can take advantage of the personalized search relevance ranking, [0047]).

	As per claim 15, Chitiveli teaches the non-transitory computer-readable medium of claim 13, wherein the historical information further includes an indication of at least one input provided by at least one user for a given data element of a given prior search (i.e. for each session, the classification engine 112 builds the statistical knowledge base 114 with the categories of relevant and irrelevant. The knowledge base 114 consists of profiles per category storing the representative information, and this assists in finding similar documents, [0044]).

	As per claim 16, Chitiveli teaches the non-transitory computer-readable medium of claim 15, wherein the method further comprises:
	receiving from a user of the plurality of users a request to refresh a prior search  (i.e. In certain embodiments, the user selects a refresh button 408 to indicate that the search results on the displayed page are to be refreshed, [0029]); and
	cause the prior search to be re-run using that at least one input as a parameter (i.e. the SRR system 110 recalculates the ordering on the displayed page by applying new relevance scores to the search results. That is, the SRR system 110 re-sorts the search results by applying the custom relevancy feedback. In block 310, the SRR system 110 displays a new ordering of the search results with highlighting of clustered words (e.g., the top words), [0030]).

	As per claim 17, Chitiveli teaches the non-transitory computer-readable medium of claim 13, wherein the historical information includes, for a respective prior search, an indication of at least one input provided by the at least one user of a data element output as a result of the prior search (i.e. The highlighted words may include the query terms and/or non-query terms (i.e., terms in the displayed search results that were not used in the original query). From block 310, processing loops back to block 302. In certain embodiments, the clustered words that are highlighted are the top list of words in one or more documents for the search results with the highest relevancy scores, [0030]).

As per claim 18, Chitiveli teaches the non-transitory computer-readable medium
of claim 13, wherein the method further comprises:
	receiving from at least one user of the plurality of users, a request to bookmark one of the data elements of the plurality of data elements (i.e. the knowledge base 114 for each user may optionally be saved to provide quick refinement in subsequent searches. In such cases, the future search sessions also accept user feedback for improving those and future search results, [0047]); and
	storing, in association with a profile of the at least one user, the requested data element in a list of bookmarked data elements associated with the at least one user (i.e. since the information per user is stored on a client computer 100, and the relevance recalculations are performed on the client computer 100 of each user, [0048]).

Claims 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chitiveli et al. (US Pub No. 2012/0084283), in view of Cozzi et al. (US Pub No. 2009/0234834).
	As per claim 19, Chitiveli teaches a non-transitory computer-readable medium comprising instructions for directing a processor to modify an output of data elements output via a Graphic User Interface (GUI) of at least one electronic computing device, the instructions when executed by the processor causing the processor to perform a method of facilitating a refinement of a search, the method comprising:
	receiving from a user at least one initial search parameter for a search being initiated by the user (i.e. the query terms 402 "programming styles", [0024]);
	generating, by the processor based on information stored in a database (i.e. the knowledge base 114 is stored across sessions so that further searches on the same query or very similar queries can take advantage of the personalized search relevance ranking ... the future search sessions also accept user feedback for improving those and future search results, [0047]) accessible to the processor and responsive to the at least one initial search term, an initial list of search results for the search (i.e. when the user navigates to another page of search results, the relevancy associations in one or more dynamic knowledge bases 114 are applied automatically ... In FIG. 6, the search results are sorted, and clustered words are high lighted to preserve user relevance scores created on the first page (FIG. 5) ... The user can continue to provide feedback on any displayed page to further refine the search results 120, [0039-0041]);
	outputting, via the GUI, to the user the initial list of search results (i.e. FIG. 4 illustrates a first page of search results, [0024]; FIG. 6 illustrates a second page of search results, [0040]);
	obtaining, from the user (i.e. since the information per user is stored on a client computer 100, and the relevance recalculations are performed on the client computer 100 of each user, [0048]) and via an input mechanism of the GUI, at least one first input indicating that a first search result of the initial list of search results is not wanted by the user (i.e. the user can mark zero or more of the search results as relevant or irrelevant, [0025]);
	obtaining, from the user (i.e. since the information per user is stored on a client computer 100, and the relevance recalculations are performed on the client computer 100 of each user, [0048]) and via input mechanism of the GUI at least second input indicating that a second search result of the initial list of search results is not wanted by the user (i.e. the user can mark zero or more of the search results as relevant or irrelevant, [0025]); and
	automatically (i.e. FIG. 6 illustrates a second page of search results in accordance with certain embodiments. In FIG. 6, the search results are sorted and clustered words are high lighted to preserve user relevance scores created on the first page (FIG. 5), [0040]) modifying the initial list of search results, by the processor and dynamically based on at least the first input, the at least one second input and data generated by the processor based on an analysis of the initial list in view of the at least one first input and the at least one second input and after the initial list has been output to the user, thereby generating a modified list of search results that is output to the user via the GUI (i.e. displaying search results in a first page, receiving feedback from the user that indicate which of the search results in the first page are at least one of relevant and irrelevant, re-ordering the search results in a second page based on the indications of the search results in the first page, and displaying the re-ordered search results in the second page) by:
		(i)	determining (i.e. The classification engine 112 updates (e.g., creates and/or modifies) one or more dynamic knowledge bases 114 by adding the clustered words (i.e., the top list of words) to the categories (e.g., relevant and irrelevant categories), [0029]), by the processor and based on the at least one first input and the second input, at least one common characteristic (i.e. irrelevant category, [0029]) shared by the first search result and the second search result (i.e. For each search result, when the user reviews the list of search results, the user can mark zero or more of the search results as irrelevant, [0025]);
		(ii)	generating, by the processor and based on the at least one common characteristic (i.e. for each session, the classification engine 112 builds the statistical knowledge base 114 with the categories of relevant and irrelevant, [0044]), a modified search parameter that would, upon the search being rerun (i.e. FIG. 6 illustrates a second page of search results in accordance with certain embodiments. In FIG. 6, the search results are sorted and clustered words are high lighted to preserve user relevance scores created on the first page (FIG. 5), [0040]) using the modified search parameter (i.e. The classification engine 112 updates (e.g., creates and/or modifies) one or more dynamic knowledge bases 114 by adding the clustered words (i.e., the top list of words) to the categories (e.g., relevant and irrelevant categories) in the one or more knowledge bases 114, [0029]), result in a modified list of search results, the modified list of search results omitting the first search result, the second search result and at least one additional search result of the initial list of search results that also shares the at least one common characteristic but that has not yet been reviewed by the user (i.e. compares a new content item to the profiles of the categories (e.g., relevant and irrelevant categories). The new content item is classified into a category of one or more knowledge bases 114 and may be highlighted in the search results (e.g., if the new content item has one or more of the features or attributes of the category, then, the content item is classified into that category), [0043]);
		(iii)	automatically generating on behalf of the user and without additional input form the user, using the modified search parameter (i.e. if the new content item is identified as irrelevant by the user, then, the new content item is classified with the irrelevant category in the knowledge base, [0043]), the modified list search results as a replacement for the initial list of search result (i.e. displaying search results in a first page, receiving feedback from the user that indicate which of the search results in the first page are at least one of relevant and irrelevant, re-ordering the search results in a second page based on the indications of the search results in the first page, and displaying the re-ordered search results in the second page, [0008]); and
		(iv)	outputting, via the GUI, the modified list of search results to the user, thereby replacing the initial list of search results output to the user for the search (i.e. displaying search results in a first page ... re-ordering the search results in a second page based on the indications of the search results in the first page and displaying the re-ordered search results in the second page, [0008]).
	Chitiveli teaches the modified list of search results as the re-ordered search result, [0008].
	Chitiveli does not teach "the modified list of search results omitting the first search result".
	Cozzi teaches "the modified list of search results omitting the first search result" as the negative ranked are removed from the search results displayed to the user, [0014]; FIG. 5B ...  for displaying one or more reordered search results to a user... the negatively ranked search results are not shown in the list of search results, [0027], See Figs. 4A, 4B, 5A, 5B, [0027] (i.e. With regard to FIG. 4A, a user may enter ... search terms ... the search results may be displayed to a user as a list ... ranking ... provide feedback relating to the displayed results ... a user could click on one of the push pin icons to indicate that an adjacent search result is of particular relevance to that user ... the user could click on one of the scissors icons to indicate that an adjacent search result is not of particular relevance to that user, [0024]; With regard to FIG. 4B, the search engine may reorder the search results based at least in part on previously received user input, [0025]; the user may have previously provided a negative ranking for one or more search results, such as search results 502, 504, and/or 506, [0026]; FIG. 5B is a depiction of an interface 550 for displaying one or more reordered search results to a user ... the negatively ranked search results are not shown in the list of search results, [0027]).
	Cozzi further teaches "the modified search parameter" as the user may have previously provided a negative ranking for one or more search results, such as search results 502, 504, and/or 506. The search engine may be able to determine one or more user provided preferences based on the user's identity and/or the search terms and may be able to reorder the search results so that results 502, 504, and/or 506 are displayed less prominently than other search results, [0026].
It would have been obvious to one of ordinary skill of the art having the teaching of Chitiveli, Cozzi at the time the invention was made to modify the system of Chitiveli to include the limitations as taught by Cozzi. One of ordinary skill in the art would be motivated to make this combination in order to provide an interface for a user to provide feedback relating to the displayed results, e.g. the user may provide a negative ranking for one or more search results in view of Cozzi ([0024-0025]), as doing so would give the added benefit of removing the negative ranking from the search results displayed to the user as taught by Cozzi ([0014]).

As per claim 20, Chitiveli teaches the non-transitory computer-readable medium
of claim 19, wherein the at least one first input and the at least one second input is a passive input from the user, from which passive input an inference is made that the first search result and the second search result is not wanted by the user (i.e. Selecting (e.g., clicking on) the minus causes the fill in the bar to decrease in color. The less the bar is filled, the less relevant the corresponding search result is to the user. Also, it may be said that the less the bar is filled in, the more irrelevant the document is to the user, [0025]).
	Cozzi further teaches this limitation (i.e. the user could click on one of the scissors icons to indicate that an adjacent search result is not of particular relevance to that user, [0024]; the user may have previously provided a negative ranking for one or more search results, such as search results 502, 504, and/or 506, [0026]; the negative ranked are removed from the search results displayed to the user, [0014]).

	As per claim 21, Chitiveli teaches the non-transitory computer-readable medium of claim 19, wherein the method further comprises:
	obtaining, from the user, at least one third input (i.e. The user can continue to provide feedback on any displayed page to further refine the search results 120, [0041]) indicating that the second search result of the initial list of search results is wanted by the user, the third input thus changing the second input for the second search result (i.e. the knowledge base 114 is created for each session. In certain alternative embodiments, the knowledge base 114 is stored across sessions so that further 
searches on the same query or very similar queries can take advantage of the
personalized search relevance ranking, [0047]); and
	wherein the modified search parameter (i.e. The classification engine 112 updates (e.g., creates and/or modifies) one or more dynamic knowledge bases 114 by adding the clustered words (i.e., the top list of words) to the categories (e.g., relevant and irrelevant categories) in the one or more knowledge bases 114, [0029]) comprises generating the modified search parameter (i.e. since the information per user is stored on a client computer 100, and the relevance recalculations are performed on the client computer 100 of each user, [0048]) based at least on the user’s input for the second search result having been changed from the second input to the third input (i.e. the SRR system 110 filters results that are identified as irrelevant with high confidence, [0039-0046]).
	Cozzi further teaches the claim 21 limitations as:
	obtaining, from the user, at least one third input indicating that the second search result of the initial list of search results is wanted by the user, the third input thus changing the second input for the second search result (i.e. if the user wishes to see previously stricken results that option is available to the user. In addition, under some circumstances a user may wish to change preferences associated with one or more search results. For example, the user may desire to remove a negative ranking and/or switch a negative ranking to a positive ranking, [0028]); and
	wherein the modified search parameter comprises generating the modified search parameter (i.e. the user may have previously provided a negative ranking for one or more search results, such as search results 502, 504, and/or 506. The search engine may be able to determine one or more user provided preferences based on the user's identity and/or the search terms and may be able to reorder the search results so that results 502, 504, and/or 506 are displayed less prominently than other search results, [0026]).

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chitiveli et al. (US Pub No. 2012/0084283), in view of Sommers et al. (US Pat No. 8,874,586), Dasdan et al. (US Pat No. 8,140,518), as applied to claims above, and further in view of Lee et al. (US Pub No. 2011/0191327).
	As per claim 6, Chitiveli, Sommers, Dasdan do not seem to specifically teach the following limitations, but Lee teaches:
	one of the users of the plurality of users is designated as a manager of the group search (i.e. the user may not suggest rankings of items unless the user has a user account ... Some users may receive editing permissions when they create a user account. Other users may not receive editing permissions when they create a user account. There may be different levels of editing permissions, [0029]);
	wherein the re-sorting of the list is performed in response to a request from the manager of the group search (i.e. when a user suggests a new ranking for an item, the item is re-ranked to the suggested ranking, the other items are displaced accordingly, and the rankings of all or less than all of the items in the search results list are stored in the user rankings database, [0027]).
It would have been obvious to one of ordinary skill of the art having the teaching of Chitiveli, Sommers, Dasdan, Lee at the time the invention was made to modify the system of Chitiveli, Sommers, Dasdan to include the limitations as taught by Lee. One of ordinary skill in the art would be motivated to make this combination in order to retrieve from a database previously suggested rankings of result items that were provided by other users in view of Lee ([0006]), as doing so would give the added benefit of adjusting the rankings of the set of result items by a method of using human suggested rankings as taught by Lee ([0006]).

As per claim 7, Lee teaches the non-transitory computer-readable medium of claim 6, wherein the method further comprises:
	receiving from the manager of the search group a request to invite the additional users comprising the plurality of users comprising the plurality of users to view the initial list of data elements (i.e. the results document includes a discussion component 330 for user discussion or a link to a discussion component 330 for user discussion, the discussion component for user discussion comprising a wiki, a forum, a bulletin board, a chat room, or other interface component configured for user discussion, [0041]); and
	outputting to the additional users the initial list as a result of the request (i.e. adjusting the rankings of the set of result items based on the retrieved previously suggested rankings of result items that were provided by the other users to obtain an adjusted rankings of the set of result items, [0039]).

Claims 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chitiveli et al. (US Pub No. 2012/0084283), in view of Sommers et al. (US Pat No. 8,874,586), Dasdan et al. (US Pat No. 8,140,518), as applied to claims above, and further in view of Tang et al. (US Pub No. 2009/0024612).
	As per claim 9, Chitiveli teaches the non-transitory computer-readable medium of claim 1, wherein the first user input indicates the first data element as unwanted by the first user and analyzing the remainder of the plurality of data elements comprises:
	processing the remainder of the plurality of data element using natural language processing to identify at least one word feature characteristic of each data element of the remainder, thereby generating word feature data (i.e. natural language, [0021]; The classification engine 112 captures the documents represented by the search results 120 and clusters at least some of the words in the documents, [0029]);
	storing in a database (i.e. the knowledge base 114 has two categories: 1) relevant and 2) irrelevant, [0028]) the word feature (i.e. clustering words in the search results into a relevant category or an irrelevant category, [0029]), including (i) an indication of each processed data element, and (ii) at least one word feature corresponding to each such processed data element (i.e. The classification engine 112 updates (e.g., creates and/or modifies) one or more dynamic knowledge bases 114 by adding the clustered words (i.e., the top list of words) to the categories (e.g., relevant and irrelevant categories) in the one or more knowledge bases 114, [0029]);
	determining, based on the word feature (i.e. clustering words in the search results into a relevant category or an irrelevant category, [0029]) data stored in the database, a first word feature corresponding to the first data element for which the first input had been received (i.e. Thus, the classification engine 112 updates the one or more knowledge bases 114 by clustering words in the search results into a relevant category or an irrelevant category, [0029]);
	accessing the word feature data in the database (i.e. the knowledge base 114 has two categories: 1) relevant and 2) irrelevant, [0028]) to identify at least one data element of the remainder of the plurality of data elements that also corresponds to the first word feature, thereby identifying a third data element (i.e. the SRR system 110 applies feedback into the original ranking by reordering the search results or by highlighting the search results according to relevance. This ensures that the user sees results which conform to the user's original intent. The SRR system 110 provides automatic refinements to improve the ordering or the highlighting, [0036]); and
	identifying the third data element (i.e. Programming style - Wikipedia, the free encyclopedia, See the 1st search result in Fig. 4 and the 9th search result in Fig. 5; this search result is lowered from the 1th position to the 9th position as shown in Figs. 4, 5), based on its correspondence to the first word feature and prior any user of the plurality of users providing an input corresponding to the third data element, as also being unwanted by the first user (i.e. Tutorial on Good Lisp Programing Style,, See the 4th search result in the Fig. 4 and the 7th search result in Fig. 5; this search result is indicated by the user as irrelevant as shown in Fig. 4). 
	Chitiveli implicitly teaches the term "natural language" (i.e. using natural language processing to identify at least one word feature characteristic) as the classification engine 112 captures the documents represented by the search results 120 and clusters at least some of the words in the documents ... clustering words in the search results into a relevant category or an irrelevant category, [0029]).
	Chitiveli, Sommers, Dasdan do not seem to explicitly state this term.
	Tang teaches this term (i.e. the algorithm analyzes a word wherein the word is found in a natural language, [0021]).
It would have been obvious to one of ordinary skill of the art having the teaching of Chitiveli, Sommers, Dasdan, Tang at the time the invention was made to modify the system of Chitiveli, Sommers, Dasdan to include the limitations as taught by Tang. One of ordinary skill in the art would be motivated to make this combination in order to generate a list of phrases, their distribution frequency within a given text database in view of Tang ([0025]), as doing so would give the added benefit of searching and ranking text as taught by Tang ([0025]).

As per claim 10, Tang teaches the non-transitory computer-readable medium of claim 9, wherein the natural language processing comprises utilization of a word-to-vector model (i.e. Word distribution of a database ... The frequency for all the words w (a vector here), F(w), is termed the distribution of the database. This concept is from the probability theory. The word distribution can be used to automatically remove redundant phrases, [0062]).

As per claim 11, Tang teaches the non-transitory computer-readable medium of claim 9, wherein the at least one word feature characteristic comprises an indication of at least one rare word included in a corresponding search results (i.e. The entry is parsed into words contained, and passed through a filter ... All words with the same stem are merged into a single word. Typographical errors, rare-word, and/or non-word may be excluded as well, depending on the utility of the database and search engine, [0085]).

Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153